NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                  WILYIE LOUIS MCCARTY, JR., Petitioner.

                          No. 1 CA-CR 17-0704 PRPC
                               FILED 4-17-2018


     Petition for Review from the Superior Court in Maricopa County
                        No. CR2011-108322-001 DT
                   The Honorable Daniel G. Martin, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

Wilyie Louis McCarty, Jr., Florence
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop, Judge Jennifer B. Campbell, and
Judge Paul J. McMurdie delivered the decision of the Court.
                            STATE v. MCCARTY
                            Decision of the Court

PER CURIAM:

¶1           Petitioner Wilyie Louis McCarty, Jr. seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s
fourth successive petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction
relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s
burden to show that the superior court abused its discretion by denying
the petition for post-conviction relief. See State v. Poblete, 227 Ariz. 537,
538, ¶ 1 (App. 2011) (petitioner has burden of establishing abuse of
discretion on review).

¶3             We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the
petition for review. We find that petitioner has not established an abuse
of discretion.

¶4            We grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         2